DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant is thanked for providing line numbers to the claims.
Priority
Applicant cannot rely upon the certified copies of foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 12, inasmuch as the recitation, “forms” (lines 12) is interpreted as an exclusion that the inner wall may not be formed from anything else or an exclusion that the inner wall may not have separate parts or elements, then the recitation is indefinite as this is not the broadest reasonable interpretation of “forms”.  Rather the broadest reasonable interpretation of X “forms” Y, is that Y is made at least 
	In regard to claim 16, inasmuch as the recitation, “forms” (lines 7) is interpreted as an exclusion that the inner wall may not be formed from anything else or an exclusion that the inner wall may not have separate parts or elements, then the recitation is indefinite as this is not the broadest reasonable interpretation of “forms”.  Rather the broadest reasonable interpretation of X “forms” Y, is that Y is made at least.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 5715684) in view of Cur (US 5082335) or Wu (US 9689604).  
	In regard to claim(s) 12, Watanabe teaches a refrigerating unit (see whole disclosure, including figures 1, 2), comprising:

a Peltier element (5) arranged to cool the inner space (inside 1);
solid heat conducting bodies (18, 6, 11; 4, 9, 10, 1) on either side of the Peltier element (5), wherein an inner solid heat conducting body (4, 9, 10, 1) is present and arranged to transfer heat between the Peltier element (5) and the inner wall (inner of 1) and wherein an outer solid heat conducting body (18, 6, 11) is arranged to transfer heat between the Peltier element (5) and the outer skin (outer of 1); and wherein the inner solid heat conducting body (4, 9, 10, 1) forms the inner wall (inner of 1) of the carcass (1) (interpreted that the inner body is part of the of the inner wall; see that the identified solid body - 4, 9, 10, 1 is part of the inner wall 1).
Watanabe teaches most of the claim limitations, but does not explicitly teach that the insulation is formed by vacuum insulation elements.  However Cur teaches that vacuum insulation is well known for refrigerator cabinets for reducing heat leak from the ambient (see evacuated space - space between 32 and 30 including 29 and 35 between inner and outer surfaces of the overall wall).  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide vacuum 
Alternatively to Cur, Wu teaches that vacuum insulation (see whole disclosure) is well known for refrigerator cabinets for reducing heat leak from the ambient (see vacuum space inside the barriers, column 3, line 65) between inner and outer surfaces of the overall wall.  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide vacuum insulation as taught by Wu to the container of Watanabe for the purpose of providing improved insulation performance and thereby refrigeration performance.
In regard to claim 13, Watanabe teaches that the inner solid heat conducting body (4, 9, 10, 1) and the outer solid heat conducting body (18, 6, 11) have a varying thickness (see fig. 2) and are thickest where in contact with the Peltier element (5; see the length, left to right, of the solid body identified in figure 2 at the peltier element 5, as compared to the length elsewhere, away from 5 up and down).
In regard to claim 14, Watanabe teaches a clamping apparatus (interpreted as any structure that retains, fixes, or keeps something together; see at least 7, 20; column 12, line 29-32) to fix the inner sold heat conducting body (4, 9, 10, 1) and the outer solid heat conducting body (18, 6, 11) to the Peltier element (5).
In regard to claim 15, Watanabe teaches that the inner solid heat conducting body (4, 9, 10, 1) consist of aluminum (column 10, line 58).  Further, see obviousness argument above. 
	In regard to claim 16, Watanabe teaches a refrigerating unit (see whole disclosure, including fig. 1, 2) comprising 2a thermally insulated carcass (interpreted as a 3comprising a) a Peltier element (5) arranged to cool the inner space (inside 1), b) an inner solid body (4, 9, 10, 1) in contact with an inner side of the Peltier element (5), c) 4an outer solid body (15, 6, 11) in contact with an outer side of the Peltier element (5), and d) insulation (column 10, line 45-50) arranged between an inner wall (inner of 1) and 5an outer wall (outer of 1), wherein said inner solid body (4, 9, 10, 1) and said outer solid body are made of a conductive material (column 10, line 58), said inner solid body (4, 9, 10, 1) forms the inner wall (1) adjacent to the inner space (inside 1) and transfers heat between the Peltier element (5).
Watanabe teaches most of the claim limitations, but does not explicitly teach that the insulation is formed by vacuum insulation elements.  
However Cur teaches that vacuum insulation is well known for refrigerator cabinets for reducing heat leak from the ambient (see evacuated space - space between 32 and 30 including 29 and 35 between inner and outer surfaces of the overall wall).  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide vacuum insulation as taught by Cur to the container of Watanabe for the purpose of providing improved insulation performance and thereby refrigeration performance.
Alternatively to Cur, Wu teaches that vacuum insulation (see whole disclosure) is well known for refrigerator cabinets for reducing heat leak from the ambient (see vacuum space inside the barriers, column 3, line 65) between inner and outer surfaces of the overall wall.  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide vacuum insulation as taught by Wu 
Further, presuming only for the sake of argument that there is any doubt that the inner and outer walls and inner and outer solid bodeis are made of aluminum, it is noted that aluminum is a well known heat exchanger material and therefore it would be obvious to make the inner and the outer solid body and inner and outer bodies of aluminum for the purpose of providing a material that has good thermal properties, physical properties, and is affordable.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bury (US 3018631) in view of Cur (US 5082335) or Wu (US 9689604).  
	In regard to claim(s) 12, Bury teaches a refrigerating unit (see whole disclosure, hereafter “device”), comprising:
a thermally insulated carcass (interpreted as a container having insulation, see container of all drawings, hereafter “container”) enclosing an inner space (8, column 2, line 40 “cooling chamber”), the thermally insulated carcass (container) comprising an inner wall (1, 10) adjacent to the inner space (8), an outer skin (2, 11, 12) forming an outside of the carcass (container) and insulation (4) arranged between the inner wall (1, 10) and the outer skin (2, 11, 12);
a Peltier element (3) arranged to cool the inner space (8);
solid heat conducting bodies (10, 11) on either side of the Peltier element (3), wherein an inner solid heat conducting body (10) is present and arranged to transfer heat between the Peltier element (3) and the inner wall (1, 10) and wherein an outer 
Bury teaches most of the claim limitations, but does not explicitly teach that the insulation is formed by vacuum insulation elements.  However Cur teaches that vacuum insulation is well known for refrigerator cabinets for reducing heat leak from the ambient (see evacuated space - space between 32 and 30 including 29 and 35 between inner and outer surfaces of the overall wall).  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide vacuum insulation as taught by Cur to the container of Bury for the purpose of providing improved insulation performance and thereby refrigeration performance.
Alternatively to Cur, Wu teaches that vacuum insulation (see whole disclosure) is well known for refrigerator cabinets for reducing heat leak from the ambient (see vacuum space inside the barriers, column 3, line 65) between inner and outer surfaces of the overall wall.  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide vacuum insulation as taught by Wu to the container of Bury for the purpose of providing improved insulation performance and thereby refrigeration performance.
In regard to claim 13, Bury teaches that the inner solid heat conducting body (10) and the outer solid heat conducting body (11) have a varying thickness (see fig. 2, and all figures) and are thickest where in contact with the Peltier element (3; see the length, left and right, of the solid body identified in figure 2 at the Peltier element 3, as compared to the length elsewhere, away from 3 up and down).

In regard to claim 15, Bury teaches that the inner solid heat conducting body (10) consists of aluminum (column 2, line 56).
In regard to claim 16, Bury teaches a refrigerating unit (see whole disclosure, hereafter “device”) comprising 2a thermally insulated carcass (interpreted as a container having insulation, see container of all drawings, hereafter “container”) enclosing an inner space (8, column 2, linen 40 “cooling chamber”); the thermally insulated carcass (container) 3comprising a) a Peltier element (3) arranged to cool the inner space (8), b) an inner solid body (10) in contact with an inner side of the Peltier element (3), c) 4an outer solid body (11) in contact with an outer side of the Peltier element (3), and d) insulation arranged between an inner wall (1, 10) and 5an outer wall (2, 11, 12), wherein said inner solid body (10) and said outer solid body (11) are made of a conductive material (column 2, line 56, 71), said inner solid body (10) forms the inner wall (1, 10) adjacent to the 6inner space (8) and transfers heat between the Peltier element (3) and the inner wall (1, 10) (see figure 2).
Bury teaches most of the claim limitations, but does not explicitly teach that the insulation is formed by vacuum insulation elements.  However Cur teaches that vacuum insulation is well known for refrigerator cabinets for reducing heat leak from the ambient (see evacuated space - space between 32 and 30 including 29 and 35 between inner and outer surfaces of the overall wall).  Therefore it would have been obvious to one of 
Alternatively to Cur, Wu teaches that vacuum insulation (see whole disclosure) is well known for refrigerator cabinets for reducing heat leak from the ambient (see vacuum space inside the barriers, column 3, line 65) between inner and outer surfaces of the overall wall.  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide vacuum insulation as taught by Wu to the container of Bury for the purpose of providing improved insulation performance and thereby refrigeration performance.
Further, presuming only for the sake of argument, that there is any doubt that the inner and outer solid bodies are made of aluminum, it is noted that aluminum is a well known heat exchanger material and therefore it would be obvious to make the inner and the outer solid body and inner and outer bodies of aluminum for the purpose of providing a material that has good thermal properties, physical properties, and is affordable.
Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive.  Note that the applicant’s allegations are that the prior art does not meet the claim limitations because the prior art teaches “clearly distinct features” (page 6, last line; page 7, last line) or “clearly separate elements” (page 9, line 2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
July 14, 2021